Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 16, 2018

The Court of Appeals hereby passes the following order:

A18A1312. DALE SCOTT DAVIES v. COOK COUNTY SUPERIOR COURT
    et al.

      In 2013, Dale Scott Davies pleaded guilty to aggravated assault, robbery,
burglary in the first degree, false imprisonment, and theft by taking. In 2017, he filed
a “Motion to Set Aside Void judgment.” The trial court denied the motion, and we
dismissed Davies’s subsequent application for discretionary review for lack of
jurisdiction. See Case No. A18D0135 (October 26, 2017). Davies thereafter filed a
civil action against several defendants involved in his criminal case, including the
superior court, the superior court judge, the prosecutor, and his appointed counsel. In
his civil action, Davies requested that his criminal conviction be vacated because the
trial court lacked jurisdiction to hear his criminal case and sought $10,000,000 in
damages. The trial court dismissed the complaint for failure to state a claim upon
which relief could be granted, and Davies filed this direct appeal. We lack jurisdiction
for several reasons.
      First, as Davies is incarcerated, his appeal is controlled by the Prison Litigation
Reform Act of 1996. See OCGA § 42-12-1 et seq. OCGA § 42-12-8 requires that an
appeal of a civil action filed by a prisoner “shall be as provided in Code Section 5-6-
35[,]” which requires an application for discretionary appeal. Accordingly, we are
unable to consider Davies’s direct appeal. See Jones v. Townsend, 267 Ga. 489 (480
SE2d 24) (1997).
      Moreover, regardless of how it is styled, a motion challenging an allegedly
void judgment of conviction “is not one of the established procedures for challenging
the validity of a judgment in a criminal case.” Roberts v. State, 286 Ga. 532, 532 (690
SE2d 150) (2010). Davies’s appeal is also subject to dismissal because he is not
authorized to collaterally attack his conviction in this manner. See id. See also Harper
v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009); Daker v. Ray, 275 Ga. 205, 206
(1) (563 SE2d 429) (2002) (holding that the trial court correctly denied prisoner’s
filing because a civil action is not an appropriate method of challenging the validity
of a criminal conviction and sentence).
      Finally, the dismissal of Davies’s earlier discretionary application constitutes
an adjudication on the merits, and thus the doctrine of res judicata also bars his
current attempt to challenge his conviction. See Hook v. Bergen, 286 Ga. App. 258,
260-261 (1) (649 SE2d 313) (2007). See also Echols v. State, 243 Ga. App. 775, 776
(534 SE2d 464) (2000) (“It is axiomatic that the same issue cannot be relitigated ad
infinitum.”).
      For these reasons, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/16/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.